Order entered January 28, 2021




                                   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-20-00575-CV

      IN THE INTEREST OF B.N.L., H.T.L. AND A.K.L., CHILDREN

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-56250-2017

                                  ORDER

      Before the Court is appellee’s January 26, 2021 second motion to extend

time to file his brief. We GRANT the motion and ORDER the brief be filed no

later than March 1, 2021.


                                         /s/   CRAIG SMITH
                                               JUSTICE